NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY C. BONTEMPS,                            No.    17-15583

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01854-EPG

 v.
                                                MEMORANDUM*
D. HICKS, Sgt.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Gregory C. Bontemps appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging that he

was subjected to an inappropriate unclothed body search. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo whether the magistrate judge validly


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
entered judgment on behalf of the district court. Allen v. Meyer, 755 F.3d 866,

867-68 (9th Cir. 2014). We vacate and remand.

      Bontemps consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then denied in forma pauperis status on the basis

that Bontemps had accrued three strikes and dismissed Bontemps’ action for

failure to pay the filing fee before the named defendants had been served. See 28

U.S.C. § 1915(g) (prisoner cannot bring a civil action if he has accrued three

strikes). Because all parties, including unserved defendants, must consent to

proceed before the magistrate judge for jurisdiction to vest, Williams v. King, 875
F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order and

remand for further proceedings.

      Bontemps’ second request to proceed in forma pauperis (Docket Entry No.

10) is denied as unnecessary.

      VACATED and REMANDED.




                                         2                                       17-15583